Citation Nr: 1709905	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  08-07 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for the chronic orthopedic manifestations of service-connected thoracolumbar spine disability for the period from April 24, 2007 to October 25, 2015. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the claims file has transferred to the RO in Montgomery, Alabama.

In June 2011, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record. 

In September 2011, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.  Following the requested development, the file was returned to the Board and a decision was issued in August 2013.  In the August 2013 decision, the Board denied the claim for service connection for a neck disability, and granted an increased rating to 40 percent for the lumbar spine for the period from December 7, 2006 to February 26, 2007; but denied the increased ratings for the remaining periods on appeal.  In the August 2013 decision, the Board also addressed the propriety of separate compensable ratings assigned by the AOJ in an August 2012 rating decision. 

The Veteran appealed the Board's August 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the parties to the appeal (the Veteran, through an attorney, and representatives from VA General Counsel) filed a Joint Motion for Remand of the Board's decision (Joint Motion).  The parties agreed that the Board's decision with respect to the service connection for a neck disability claim and increased ratings for the lumbar spine should be vacated, and case remanded, for further discussion of the Board's reasons and bases for its decision.  The Veteran did not appeal the determinations regarding the separate compensable ratings for bilateral lower extremity radiculopathy and thus, the discussion herein does not address the issues of entitlement to higher ratings for bilateral lower extremities.

In August 2013, the Board remanded the issues of entitlement to a total disability rating based on individual unemployability (TDIU) and claim of entitlement to an earlier effective date for gastroesophageal reflux disease (GERD) and gastritis.  These issues were not affected by the July 2014 Joint Motion, and are now part of a separate appeal stream which is not before the Board. 

Regarding the Board's August 2013 decision to allow a 40 percent disability rating for the lumbar spine for the period of December 7, 2006 to February 26, 2007, the Board inadvertently cited the February 2007 treatment record in the conclusion of law regarding the end date for the increase.  As noted in the Joint Motion, in the August 2013 Reasons and Bases, the Board cited a treatment record in April 2007 as the date that full range of motion was found for the first time following the December 7, 2006 increase.  In the Board's November 2014 decision and remand, it corrected the period for the increased rating to reflect a 40 percent disability rating, but no higher, from December 7, 2006 through April 23, 2007.  The Board remanded the issue of increased rating for the period beginning April 24, 2007, to the AOJ for further adjudication.  Additionally, the Board again denied service connection for a neck disability in its November 2014 decision.

In a February 2015 rating decision, the RO granted an evaluation of 40 percent disabling for the chronic orthopedic manifestations of the thoracolumbar spine disability from December 7, 2006 through April 23, 2007.  In a January 2016 rating decision, the RO granted an evaluation of 40 percent disabling for arthralgia of the lumbosacral spine, effective October 26, 2015.  In a January 2016 supplemental statement of the case (SSOC) the RO continued to deny the Veteran's claim for a rating in excess of 40 percent for the chronic orthopedic manifestations of service connected thoracolumbar spine disability prior to October 26, 2015 and 50 percent thereafter.

In March 2016, the Board denied entitlement to a rating in excess of 20 percent for the chronic orthopedic manifestations of service-connected thoracolumbar spine disability for the period from April 24, 2007 to October 25, 2015.

The Veteran appealed the Board's March 2016 decision to the Court.  In November 2016, the parties to the appeal (the Veteran, through an attorney, and representatives from VA General Counsel) filed a Joint Motion for Remand of the Board's decision (Joint Motion).  The parties agreed that the Board's decision should be vacated, and case remanded, for further discussion of the Board's reasons and bases for its decision.

Finally, the Board notes that its November 2014 remand classified the issue on appeal as entitlement to a disability rating in excess of 40 percent for the chronic orthopedic manifestations of service-connected thoracolumbar spine disability for the period from April 24, 2007, and the January 2016 SSOC classified the issue on appeal as entitlement to a disability rating in excess of 40 percent for the chronic orthopedic manifestations of service connected thoracolumbar spine disability prior to October 26, 2015 and 50 percent thereafter.  However, the Veteran is and has been rated at 20 percent for the period from April 24, 2007.  In a February 2016 statement, the Veteran indicated that he was satisfied with the 40 percent rating assigned as of October 26, 2015, but he expressed dissatisfaction with the effective date of the increased rating.  The Veteran indicated that he believed the effective date of the 40 percent rating should go back to December 2006.  The Board finds that the Veteran has indicated his intent to limit his appeal to entitlement to a 40 percent rating from April 24, 2007 to October 26, 2015.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Hamilton v. Brown, 4 Vet App. 528, 544 (1993).  Accordingly, the issue on appeal has been recharacterized as listed on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appeal so that every possible consideration is afforded to the Veteran.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the November 2016 Joint Motion, the parties agreed that the Board erred when it failed to provide adequate reasons or bases for its decision as to why a higher rating is not warranted for the chronic orthopedic manifestations of service-connected thoracolumbar spine disability for the period from April 24, 2007 to October 25, 2015 in its March 2016 decision.  Specifically, the parties noted that in a November 2014 remand, the Board had indicated that medical clarification was needed to explain whether the limitations of function cited in the October 2011 VA examination following repetitive testing were equivalent to the limitation of function that would be expected during flare ups.  In October 2015, the Veteran was provided with another VA examination of his back, but the VA examiner did not address the October 2011 VA examination report.  Nevertheless, the Board found in its March 2016 decision that the October 2015 VA examination substantially complied with the November 2014 remand order but did not explain why or how.  Additionally, the parties agreed in the November 2016 Joint Motion that the Board erred in not addressing the Veteran's statement in a December 2006 VA examination report that his flare-ups caused his condition to get 50 percent worse.

Accordingly, the Board finds that further medical opinion is needed to obtain clarification regarding the October 2011 VA examiner's findings in reference to limitation of function, in conjunction with the Veteran's statements during the December 2006 VA examination.  Again, clarification should be obtained regarding whether the limitations of function cited following repetitive testing at the October 2011 VA examination are equivalent to the limitation of function that would be expected during a flare-up.  To the extent possible, a medical opinion addressing the degree of additional range of motion lost during flare-ups should be obtained, if possible, consistent with the November 2016 Joint Motion.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the October 2011 VA examination for the chronic orthopedic manifestations of service-connected thoracolumbar spine disability.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the October 2011 VA examiner is not available, the claims file should be provided to the October 2015 VA examiner, or if that examiner is not available to an appropriate physician so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should review the October 2011 VA examination report regarding the additional loss of function following repetitive testing and provide an estimate in terms of degrees if possible during flare-ups.  In other words, is the Veteran's cited loss of function during flare-ups akin to loss of forward flexion to 30 degrees or less, unfavorable ankylosis of the thoracolumbar spine, or unfavorable ankylosis of the entire spine?  In doing so, the examiner should consider and address the following:
* During the December 2006 VA examination, the Veteran's statement that with flare-ups he gets 50 percent worse.
* During the October 2011 VA examination, the Veteran's statement that he experiences flare-ups with weather changes or with aggravation.
* The Veteran's December 2016 statement that, among other things, during flare-ups he cannot lift objects, experiences excruciating pain, and requires more medication that normal, and that he cannot function through flare-ups as they impact all of his daily activities.

The examiner is instructed to limit his opinion to the period in question: from April 24, 2007 to October 25, 2015.

In offering any opinion, the examiner should consider the full evidence of record, to include the lay statements of record from the Veteran and pertinent medical treatment.  All opinions expressed should be accompanied by supporting rationale.  If an opinion cannot be offered without resort to mere speculation, the examiner should explain in detail why this is the case and identify any additional evidence that may allow for a more definitive decision.

2.  After all of the above actions have been completed, readjudicate the claims on appeal.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

